Exhibit 10.145
SECOND MODIFICATION AGREEMENT
(LIVERMORE/PARCEL 6)
     This SECOND MODIFICATION AGREEMENT (LIVERMORE/PARCEL 6) (this “Amendment”),
dated as of July 9, 2008 (the “Amendment Date”), is made by and between BNP
PARIBAS LEASING CORPORATION (“BNPPLC”), a Delaware corporation, and LAM RESEARCH
CORPORATION (“LRC”), a Delaware corporation.
RECITALS
     BNPPLC and LRC have executed a Common Definitions and Provisions Agreement
(Livermore/Parcel 6) dated as of December 18, 2007 (as previously modified, the
“Common Definitions and Provisions Agreement”), which by this reference is
incorporated into and made a part of this Amendment for all purposes. As used in
this Amendment, capitalized terms defined in the Common Definitions and
Provisions Agreement and not otherwise defined in this Amendment are intended to
have the respective meanings assigned to them in the Common Definitions and
Provisions Agreement.
     BNPPLC and LRC have also executed a Construction Agreement
(Livermore/Parcel 6) dated as of December 18, 2007 (as previously modified, the
“Construction Agreement”). Pursuant to the Construction Agreement, BNPPLC has
agreed to provide funding for the construction of new Improvements on the Land,
which is described in Exhibit A to this Amendment.
     As requested by LRC, BNPPLC and LRC now desire to increase the Maximum
Construction Allowance under and as defined in the Construction Agreement and to
modify the Construction Budget incorporated into Exhibit B attached to the
Construction Agreement.
AGREEMENTS
     In consideration of the premises and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties agree
as follows:
1 Amendments to the Construction Agreement.
     (A) Modification of the Definition of Maximum Construction Allowance. The
definition of “Maximum Construction Allowance” in Paragraph 1 of the
Construction Agreement

 



--------------------------------------------------------------------------------



 



is amended, restated and replaced entirely by the following definition:
“Maximum Construction Allowance” means an amount equal to the difference
computed by subtracting the Initial Advance from $35,975,000, as such amount may
be increased from time to time by any Increased Funding Commitment made by
BNPPLC as provided in subparagraph 7(B)(6).
     (B) Modification of the Construction Budget. The budget incorporated into
Exhibit B to the Construction Agreement as the Construction Budget is amended,
restated and replaced entirely by the following revised budget:
Livermore Parcel 6 Lease
B1 — 1 Portola Avenue
Revised June 12, 2008

          LIVERMORE CONSTRUCTION BUDGET   Lease Cap       B1  
Bldgs and Land Purchase
  $ 18,100,000  
 
       
Construction
       
Construction Sub-Total:
  $ 12,219,739  
GC (Gen Cond & OH&P)
  $ 743,529  
Construction Contingency
  $ 814,083  
 
     
Construction Total:
  $ 13,777,351  
 
       
Other
       
IT
  $ 329,125  
Outfitting — Non-Mfg or Lab
  $ —  
Services & Fees — Design/Construction
  $ 655,300  
IT / Outfitting / Services & Fees Contingency
  $ 87,379  
Legal & Accounting, Cap Int, other
  $ 2,510,455  
Pre-COE/Construction T&M Design, Services, Fees, Permits
  $ 77,898  
“Construction” Period Operating Expenses
  $ 437,492  
 
     
 
  $ 4,097,649  
 
       
 
     
 
  $ 35,975,000  

2 Confirmation of Operative Documents by LRC. LRC ratifies and confirms all
terms and conditions of the Operative Documents, as hereby amended. LRC also
confirms that LRC is not currently aware of any Default or Event of Default
which has occurred and is continuing or of any defense, counterclaim, set-off,
right of recoupment, abatement or other claim which LRC may now have against
BNPPLC under the Operative Documents.
     
 
Second Modification Agreement (Livermore/Parcel 6) — Page 2

 



--------------------------------------------------------------------------------



 



3 Other Representations and Covenants of LRC. LRC also represents and covenants
to BNPPLC as follows:
     (A) Concerning LRC and this Amendment.
     (1) Authority. The Constituent Documents of LRC permit the execution,
delivery and performance of this Amendment by LRC, and all actions and approvals
necessary to bind LRC under this Amendment have been taken and obtained. Without
limiting the foregoing, this Amendment will be binding upon LRC when signed on
behalf of LRC by Roch LeBlanc, Treasurer of LRC.
     (2) No Default or Violation. The execution and performance by LRC of this
Amendment do not and will not contravene or result in a breach of or default
under any other material agreement to which LRC is a party or by which LRC is
bound or which affects any assets of LRC. Such execution and performance by LRC
do not contravene any law, order, decree, rule or regulation to which LRC is
subject. Further, such execution and performance by LRC will not result in the
creation or imposition of (or the obligation to create or impose) any lien,
charge or encumbrance on, or security interest in, any property of LRC pursuant
to the provisions of any such other agreement.
     (3) Enforceability. This Amendment constitutes the legal, valid and binding
obligations of LRC enforceable in accordance with its terms, subject to the
effect of bankruptcy, insolvency, reorganization, receivership and other similar
laws affecting the rights of creditors generally.
     (B) Further Assurances. LRC will, upon the reasonable request of BNPPLC,
(i) execute, acknowledge, deliver and record or file such further instruments
and do such further acts as may be necessary, desirable or proper to carry out
more effectively the purposes of this Amendment and to subject to this Amendment
any property intended by the terms hereof to be covered hereby, including
specifically, but without limitation, any renewals, additions, substitutions,
replacements or appurtenances to the Property; (ii) execute, acknowledge,
deliver, procure and record or file any document or instrument reasonably
requested by BNPPLC to protect its rights in and to the Property against the
rights or interests of third persons; and (iii) provide such certificates,
documents, reports, information, affidavits and other instruments and do such
further acts as may be reasonably necessary to enable BNPPLC to comply with the
requirements or requests of any agency or authority having jurisdiction over it.
     (C) Reimbursement of Costs. LRC will pay or reimburse BNPPLC, upon demand,
for all reasonable out-of-pocket costs and expenses (including the reasonable
fees, charges and disbursements of counsel) incurred by BNPPLC in connection
with the preparation, negotiation,
     
 
Second Modification Agreement (Livermore/Parcel 6) — Page 3

 



--------------------------------------------------------------------------------



 



execution and delivery of this Amendment.
4 Reservation of Rights. The execution and delivery by BNPPLC of this Amendment
will not be deemed to create a course of dealing or otherwise obligate BNPPLC to
enter into amendments under the same, similar, or any other circumstances in the
future. LRC is entering into this Amendment on the basis of its own
investigation and for its own reasons, without reliance upon BNPPLC or
Participants or any other Person. Except as expressly provided above, this
Amendment will not limit, modify or otherwise affect any of LRC’s obligations
under any of the Operative Documents.
5 No Implied Representations or Promises by BNPPLC. LRC acknowledges and agrees
that neither BNPPLC nor its representatives or agents have made any
representations or promises with respect to the subject matter of this Amendment
except as expressly set forth herein.
6 Provisions Incorporated by Reference from the Common Definitions and
Provisions Agreement. All terms and conditions set forth in Article II of the
Common Definitions and Provisions Agreement will apply to this Amendment as if
this Amendment was one of the Operative Documents specifically referenced
therein.
7 References to Operative Documents. From and after the Amendment Date, all
references to any of the Operative Documents in the Operative Documents or in
other documents related to the transactions contemplated therein are intended to
mean the Operative Documents, as modified by this Amendment, unless the context
shall otherwise require.
8 Successors and Assigns. All of the covenants, agreements, terms and conditions
to be observed and performed by the parties hereto shall be applicable to and
binding upon their respective heirs, personal representatives and successors
and, to the extent assignment is permitted under the Operative Documents, their
respective assigns.
[The signature pages follow.]
     
 
Second Modification Agreement (Livermore/Parcel 6) — Page 4

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Second Modification Agreement (Livermore/Parcel 6)
is executed to be effective as of July 9, 2008.

                          BNP PARIBAS LEASING CORPORATION, a
Delaware corporation    
 
               
 
      By:   /s/ Barry Mendelsohn
 
Barry Mendelsohn, Director    
 
               
 
               
STATE OF TEXAS
  )            
 
  )   SS          
COUNTY OF DALLAS
  )            

On July ___, 2008, before me                                         , a Notary
Public in and for the County and State aforesaid, personally appeared Barry
Mendelsohn, Director of BNP Paribas Leasing Corporation, who is personally known
to me (or proved to me on the basis of satisfactory evidence) to be the person
whose name is subscribed to the within instrument and acknowledged to me that
he/she executed the same in his/her authorized capacity and that by his/her
signature on such instrument the person, or the entity upon behalf of which the
person acted, executed the instrument.

     
WITNESS, my hand and official seal.
   
 
   
 
   

     
 
Second Modification Agreement (Livermore/Parcel 6) — Signature Page

 



--------------------------------------------------------------------------------



 



[Continuation of signature pages for Second Modification Agreement
(Livermore/Parcel 6) dated as of July 9, 2008]

                          LAM RESEARCH CORPORATION, a
Delaware corporation    
 
               
 
      By:   /s/ Roch LeBlanc
 
Roch LeBlanc, Treasurer    
 
               
 
               
STATE OF CALIFORNIA
  )            
 
  )   SS          
COUNTY OF ALAMEDA
  )            

On July ___, 2008, before me                                         , a Notary
Public in and for the County and State aforesaid, personally appeared Roch
LeBlanc, Treasurer of Lam Research Corporation, who is personally known to me
(or proved to me on the basis of satisfactory evidence) to be the person whose
name is subscribed to the within instrument and acknowledged to me that he/she
executed the same in his/her authorized capacity and that by his/her signature
on such instrument the person, or the entity upon behalf of which the person
acted, executed the instrument.

     
WITNESS, my hand and official seal.
   
 
   
 
   

     
 
Second Modification Agreement (Livermore/Parcel 6) — Signature Page

 



--------------------------------------------------------------------------------



 



Exhibit A
Legal Description
PARCEL 6, AS SAID PARCEL IS SHOWN ON THE PARCEL MAP 7341 FILED IN BOOK 268 OF
PARCEL MAPS AT PAGE 85, ALAMEDA COUNTY RECORDS.
A.P.N. 903-0010-017

 